DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner appreciates Applicant’s resubmission of the specification with the changes clearly marked, as this allows Examiner to more easily evaluate the submission for new matter.  Please see below.  
With respect to the drawing objections, Examiner withdraws the objection for legibility.  Examiner has maintained the objections with respect to the reference characters, but Examiner notes that this type of deficiency should likely be addressed through amendment to the specification for consistency.  Please see below.  
Examiner notes that Applicant has not commented regarding the previously set forth rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b), or 35 U.S.C. 112(d).  Accordingly, the ones that have been overcome by amendment or cancellation of claims have been withdrawn, while those that have not been addressed are maintained.  Examiner also notes that Applicant’s amendment has also introduced new deficiencies under 35 U.S.C. 112, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  
Applicant’s arguments with respect to the prior art rejections have been considered but they are not persuasive.  Accordingly, for at least the reasons discussed below, the rejection(s) are maintained below, as they apply to the amended claims.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to shape, size, and scale the same components with different voltages, wattages, and size of components to adjust to varying use cases; arrangement in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, it is unclear that the features and uses discussed on pages 12 and 13 of Applicant’s remarks are present in the specification.  Examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
In general, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claim language or amendments avoid such references or objections.  Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
With respect to Applicant’s statement that the novelty is in the solar panel being coupled with a rechargeable battery, Examiner notes that the rejection(s) below include an obviousness rationale for such combination that Applicant has not argued about beyond Applicant’s purpose being somehow different.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  


Response to Amendment
The amendment to the claims filed on 23 November 2020 does not comply with the requirements of 37 CFR 1.121(c) because of the reasons set forth below.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”

		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


To expedite prosecution, Examiner has interpreted claims 10 and 14 as “previously presented” in lieu of “currently amended” since no amendment was made to claims 10 or 14.  Examiner additionally notes that claim 15 should have struck through limitation “providing” prior to “portable cooling unit” if Applicant intended to remove the limitation.  (Please see discussion below under 35 U.S.C. 112(b): Examiner believes the omission was accidental).  

Drawings
The drawings were received on 23 November 2020.  These drawings would be accepted by the Examiner except for the presence of the following issues that should likely be corrected by amendment to the specification.  If Applicant would like to discuss how to make the appropriate amendments to the specification to address the issues set forth below, Applicant may contact the Examiner to schedule an interview using the contact information below.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “heat sink” and “cold sink”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate “power control unit”, “thermostat control unit”, and “thermostat unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 23 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendments to paragraphs [0002], [0017], [0021], [0022], and [0023] changing terms “hose” or “structure” to “duct” and in some cases removing the term “duct”, “hose”, or “structure” entirely do not appear to have support in the originally filed disclosure, which differentiates between ducts and hoses and never links the term structure to duct or hose.  The amendment to claim [0013] also appears to either lack support in the originally filed disclosure or is an admission of prior art that can be applied to Applicant’s claims as Applicant-Admitted-Prior-Art.  The substitute specification has not been entered.  If Applicant wishes to resubmit the portions that are not specifically objected to, Applicant may wish to resubmit a substitute specification with the desired changes.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “powered by a solar panel”.  It is unclear if this is intended to refer to “a solar panel” previously recited.  To expedite prosecution, the limitation has been interpreted as “powered by the solar panel”.  Claims 4 and 6 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitations “wherein said unit is configured […]”.  It cannot be determined whether applicant intends “said cooling unit” or “said thermoelectric unit”.  
Claims 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitations “a heat sink designated to conduct heat; a heat sink designated to conduct cold; a form factor configured to dissipate air cooled by said heat sink 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “wherein said heat exchanger is a thermoelectric unit”.  Limitation “said heat exchanger” lacks appropriate antecedent basis, and it is unclear whether “a thermoelectric unit” is the same or different from that introduced in claim 10, upon which claim 11 depends.  The claim has been interpreted as a redundant presentation of amended claim 10.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “wherein said power source is a solar panel”.  There is insufficient antecedent basis for “said power source”.  To expedite prosecution, Examiner has interpreted the claim as “further comprising a power source, wherein said power source is a solar panel”.  
Claims 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 has been amended to recite the limitation “a portable cooling unit comprising a rechargeable battery, a thermoelectric unit, heat sinks, and a design to contain said components”, which does not recite a method step, in the context of a method.  Claim 15 previously recited “providing a portable cooling unit comprising […]”.  Examiner has interpreted the claim as erroneously omitting the “providing” prior to the amended limitation.  Claim 16 is rejected insofar as it is dependent on claim 15, and therefore includes the same error(s).  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “in which said heat sink is positioned and through which air is passed to cool said air to be vented into said designated space”.  Claim 15 was amended to recite “heat sinks”.  It is therefore unclear which heat sink of the heat sinks of claim 15 is intended in claim 16.  Examiner notes it would likely be necessary to include claim language in claim 15 or 16 reciting “wherein the heat sinks include a cooling heat sink” or similar language, and then recite “in which said cooling heat sink is positioned and through which air is passed to cool said air to be vented into said designated space” to address the clarity issue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 11 appears to be redundant presentation of amended claim 10 (see also above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilke (US 2008/0163628: cited by Applicant) in view of McGann (US 2009/0277187: previously cited).
Regarding claim 1, Lilke discloses a portable cooling unit comprising: (a) a solar power source (see at least paragraph [0079]; (b) a thermoelectric unit powered by a solar power source (see at least Figure 6, thermoelectric cell #42; paragraph [0055]; paragraph [0076]: the cooling unit may be powered by a solar power source, thus it is capable of being powered by a solar panel; see also below), said thermoelectric unit having a first side that reduces heat and a second side that generates heat (see at least paragraph [0055]: inherent to thermoelectric cell #42), wherein said first side is in contact with a first heat sink (see at least Figure 6, cooling 
Lilke is silent regarding the solar power source being a solar panel.
However, use of a solar panel as a solar power source is old and well-known in the art, as evidenced by McGann (see at least paragraphs [0065], [0067]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the solar power source in the cooling unit of Lilke as a solar panel, since such provision was old and well-known in the art, as evidenced by McGann, and would provide the benefit of allowing for continuous operation during times of adequate sunlight (see at least McGann paragraph [0065]): Examiner notes that the above combination would result in the thermoelectric unit being powered by a solar panel).   
Regarding claim 4, Lilke is silent regarding further comprising a thermostat unit configured to control said cooling unit.
McGann further teaches further comprising a thermostat unit configured to control said cooling unit (see at least paragraphs [0066], [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling unit of Lilke with further comprising a thermostat unit configured to control said cooling unit, as taught by McGann, to improve the cooling unit of Lilke by allowing both temperature and power management to be controlled automatically (see at least McGann paragraphs [0066], [0071]).  
Regarding claim 6, Lilke further discloses wherein said unit is configured to maintain a specified air temperature range (see at least paragraphs [0055]-[0056]; [0060]).

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilke (US 2008/0163628: cited by Applicant) in view of McGann (US 2009/0277187: previously cited).
Regarding claim 10, Lilke discloses a portable cooling unit comprising: a battery (see at least paragraph [0079]; a thermoelectric unit (see at least Figure 6, thermoelectric cell #42; paragraph [0055]); a heat sink designated to conduct heat (see at least Figure 6, heat dispersing member #48; paragraph [0055]); a heat sink designated to conduct cold (see at least Figure 6, cooling transmitting member #50; paragraph [0055]); a form factor configured to dissipate air cooled by said heat sink and exhaust air heated by said heat sink (see at least cooling module #30 having casing #32; paragraph [0055]). 
Lilke is silent regarding the battery being a rechargeable battery.
McGann teaches another portable cooling unit comprising a rechargeable battery (see at least paragraph [0065]; [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the battery in the cooling unit of Lilke as a rechargeable battery, as taught by McGann, to improve the cooling unit of Lilke by allowing for the cooling unit to be recharged during times when alternative power is available, thus allowing the unit to remain operational outdoors for an extended period of time (see at least McGann paragraph [0065]).   
Regarding claim 11, Lilke further discloses wherein said heat exchanger is a thermoelectric unit (see at least Figure 6, thermoelectric cell #42; paragraph [0055]).
Regarding claim 14, Lilke further discloses wherein said power source is a solar power source (see at least paragraph [0079]).
Lilke is silent regarding the solar power source being a solar panel.
However, use of a solar panel as a solar power source is old and well-known in the art, as evidenced by McGann (see at least paragraphs [0065], [0067]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the solar power source in the cooling unit of Lilke as a solar panel, since such provision was old and well-known in the art, as evidenced by McGann, and would provide the benefit of allowing for continuous operation during times of adequate sunlight (see at least McGann paragraph [0065]).   

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilke (US 2008/0163628: cited by Applicant) in view of McGann (US 2009/0277187: previously cited).
Regarding claim 15, Lilke discloses a method of maintaining a designated temperature range in a designated space (see at least paragraphs [0055]-[0056]; [0060]) comprising: a portable cooling unit comprising: a battery (see at least paragraph [0079]; a thermoelectric unit (see at least Figure 6, thermoelectric cell #42; paragraph [0055]); heat sinks (see at least Figure 6, cooling transmitting member #50; heat dispersing member #48; paragraph [0055]); and a design to contain said components (see at least cooling module #30 having casing #32; paragraph [0055]); providing a source of air to said cooling unit (see at least paragraphs [0056]-[0057]); venting air cooled by said cooling unit into said designated space (see at least paragraphs [0056]-[0057]); and exhausting heat to a location outside of said designated space (see at least paragraph [0056]). 
Lilke is silent regarding the battery being a rechargeable battery.
McGann teaches another portable cooling unit and method comprising a rechargeable battery (see at least paragraph [0065]; [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the battery in the cooling unit and method of Lilke as a rechargeable battery, as taught by McGann, to improve the cooling unit and method of Lilke by 
Regarding claim 16, Lilke further discloses wherein said design comprises a duct in which said heat sink is positioned and through which air is passed to cool said air to be vented into said designated space (see at least paragraphs [0055]-[0056]; Figures 5-6: the casing #32 of cooling module #30 is divided into two duct portions, one containing the cooling transmitting member #50 and through which the cooled air is transmitted).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763